           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
          v.                                   NO. 3:17-cr-313

MICHAEL LAURY,                                 (JUDGE CAPUTO)
    Defendant.
                                   ORDER
   NOW, this 18th day of October, 2019, IT IS HEREBY ORDERED that:


   (1)   Defendant Michael Laury’s Motion to Suppress Evidence (Doc. 107)
         is DENIED.


   (2)   Defendant Michael Laury’s Motion to Dismiss Count One of the
         Indictment, or, in the alternative, to Obtain a Bill of Particulars with
         respect to Count One of the Indictment (Doc. 109) is DENIED.




                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
